Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is responsive to Amendment, filed 01/05/2022.
 	Claims 30-50 are pending in this application.  Claims 1-29 were previously cancelled. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 30-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. (US Pat No. 7,761,407), in view of Chen et al. (US Pat No. 8,868,611). 
As per claim 30, Stern teaches a computer-implemented method comprising:
	generating, by one or more configured computing system, a hash key (i.e. the set filter can be implemented using a hash table instead of an array, col. 8, line 62 to col. 9, line 45) to be used in conjunction with an aggregated data value (i.e. Each result table column corresponds to a value or values of an atom or atoms (for convenience, such atom(s) are sometimes referred to herein as column atom(s)) that are used to define columns in the result table (e.g., when a Time atom is used to define columns in the result table, each column can correspond to a particular day, week, month or year) ... BucketMap array maps each column atom value or combination of values of column atoms to the column defined by that value or values, col. 9, line 57 to col. 10, line 27) corresponding to one or more multi-dimensional arrays (i.e. the cube 401 includes an array of records 402. Each record 402 represents a particular combination of values of the variables used in the OLAP system ... all variables of an OLAP system are referred to as atoms, col. 6, lines 15-37), wherein the hash key (i.e. A10, Fig. 5A) comprises information representing one or more aggregation metrics (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7) associated with the aggregated data value (i.e. Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37; The value of the "Time" atom, col. 7, lines 13-31; a single atom which can have a value between 0 and A, col. 10, lines 3-27), and wherein the hash key comprises information representing specified values (i.e. The value of the Time atom; The value of the Gender; The value of the Service, col. 7, lines 13-32) for individual data dimensions within the one or more multi-dimensional arrays (i.e. Arrays can be used in these data structures to provide very fast implementations of sets and mapping functions, col. 2, line 62 to col. 3, line 14) that are associated with the aggregated data value, wherein the information of the hash key representing the one or more aggregation metrics (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7) is distinct from the information of the hash key (i.e. the BucketMap array can map January, February and March to columns 1, 2, and 3, col. 10, lines 3-27) that represents specified values for individual data dimensional within the one or more multi-dimensional arrays that are associated with the aggregated data value and the aggregated data value (i.e. In FIG. 7, filter data structures are illustrated for three types of filters: 1) a simple filter, for which the value of each of one or more atoms of a record must match a corresponding specified value for that atom; 2) a range filter, for which the value of each of one or more atoms of a record must lie within a corresponding specified range of values for that atom; and 3) a set filter, for which the value of each of one or more atoms of a record must match one value of a corresponding specified set of values for that atom, col. 8, line 62 to col. 9, line 45); and
	causing (i.e. A primary index or indexes can be implemented using an array in which each element of the array represents the location, col. 11, line 49 to col. 12, line 23), by one or more configured computing system, the aggregated value to be stored in a storage location (i.e. The cube partition can be stored at the aggregator node, col. 14, line 53 to col. 15, line 33) that is determined based at least in part on the generated hash key (i.e. FIG. 14A illustrates how parts of a cube can be assigned to aggregator nodes ... Each of multiple aggregator nodes are assigned one of the partitions  ... the size of each partition depends on characteristic(s) of the aggregator node to which the partition is assigned , col. 16, lines 5-25).
Stern implicitly teaches the term “metric” (the aggregation metric) as a Time atom (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7).
Stern does not clearly state this term.
	Chen teaches this term (i.e. This is the total dollar amount of widgets sold in June of 2010. This fact is an example of the first type of metric (202 in FIG. 2A), col. 3, lines 24-49; At a third level of aggregation 706, a single value A13 that is obtained by summing the two second-level values A21 and A22, col. 5, lines 33-39).
	Chen further teaches wherein the hash key (a single hash object associated with a hash function returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated) indicates the aggregation metric (i.e. the level of aggregation) and specified dimension category values (with respect to each dimension) for individual dimension categories within the one or more multi-dimensional arrays that correspond to the aggregated data value (i.e. The key is input to a hash function 1208 which outputs an integer index into the hash table 1204 ...  The dimension-associated sub-values can reflect the level of aggregation with respect to each dimension ... Applying key 1206 to the hash function generates the index of a set of measures that represent the dollar-amount and number sales of Widgets, shiny widgets and star widgets to all distributors and customers in New York City during May of 2011 ... a single hash object associated with a hash function returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated, col. 6, line 24 to col. 7, line 12).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Chen at the time the invention was made to modify the system of Stern to include the limitations as taught by Chen. One of ordinary skill in the art would be motivated to make this combination in order to provide the highest granularity data with respect to the regional dimension in view of Chen (col. 6, line 24 to col. 7, line 12), as doing so would give the added benefit of efficiently returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated as taught by Chen (col. 6, line 24 to col. 7, line 12).

 As per claim 37, Stern teaches a non-transitory computer-readable medium having stored contents that cause one or more computing systems to perform automated operations including at least:
	generating (i.e. Each result table column corresponds to a value or values of an atom or atoms (for convenience, such atom(s) are sometimes referred to herein as column atom(s)) that are used to define columns in the result table (e.g., when a Time atom is used to define columns in the result table, each column can correspond to a particular day, week, month or year) ... BucketMap array maps each column atom value or combination of values of column atoms to the column defined by that value or values, col. 9, line 57 to col. 10, line 27), by the one or more computing systems and based on an aggregation metric (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7) used to calculate an aggregated data value (i.e. Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37; The value of the "Time" atom, col. 7, lines 13-31; a single atom which can have a value between 0 and A, col. 10, lines 3-27) associated with one or more multi-dimensional data arrays (i.e. The value of the Time atom; The value of the Gender; The value of the Service, col. 7, lines 13-32), a hash key (i.e. the set filter can be implemented using a hash table instead of an array, col. 8, line 62 to col. 9, line 45) based on the aggregation metric and for use in conjunction with a distributed data storage structure having multiple network-accessible storage locations, wherein the hash key (i.e. the BucketMap array can map January, February and March to columns 1, 2, and 3, col. 10, lines 3-27) includes information that indicates the aggregation metric and additional information that indicates specified dimension category values for individual dimension categories within the one or more multi-dimensional arrays (i.e. Arrays can be used in these data structures to provide very fast implementations of sets and mapping functions, col. 2, line 62 to col. 3, line 14) that correspond to the aggregated data value, wherein the additional information of the hash key is distinct with respect to the additional information and the aggregated data value (i.e. In FIG. 7, filter data structures are illustrated for three types of filters: 1) a simple filter ... ; 2) a range filter ... ; and 3) a set filter, for which the value of each of one or more atoms of a record must match one value of a corresponding specified set of values for that atom, col. 8, line 62 to col. 9, line 45); and
	causing (i.e. A primary index or indexes can be implemented using an array in which each element of the array represents the location, col. 11, line 49 to col. 12, line 23), by the one or more computing systems, the aggregated data value to be stored in one of the multiple network-accessible storage locations (i.e. The cube partition can be stored at the aggregator node, col. 14, line 53 to col. 15, line 33) that is determined based at least in part on the generated hash key (i.e. FIG. 14A illustrates how parts of a cube can be assigned to aggregator nodes ... Each of multiple aggregator nodes are assigned one of the partitions  ... the size of each partition depends on characteristic(s) of the aggregator node to which the partition is assigned , col. 16, lines 5-25).
Stern implicitly teaches the term “metric” (the aggregation metric) as a Time atom (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7).
Stern does not clearly state this term.
	Chen teaches this term (i.e. This is the total dollar amount of widgets sold in June of 2010. This fact is an example of the first type of metric (202 in FIG. 2A), col. 3, lines 24-49; At a third level of aggregation 706, a single value A13 that is obtained by summing the two second-level values A21 and A22, col. 5, lines 33-39).
	Chen further teaches wherein the hash key (a single hash object associated with a hash function returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated) indicates the aggregation metric (i.e. the level of aggregation) and specified dimension category values (with respect to each dimension) for individual dimension categories within the one or more multi-dimensional arrays that correspond to the aggregated data value (i.e. The key is input to a hash function 1208 which outputs an integer index into the hash table 1204 ...  The dimension-associated sub-values can reflect the level of aggregation with respect to each dimension ... Applying key 1206 to the hash function generates the index of a set of measures that represent the dollar-amount and number sales of Widgets, shiny widgets and star widgets to all distributors and customers in New York City during May of 2011 ... a single hash object associated with a hash function returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated, col. 6, line 24 to col. 7, line 12).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Chen at the time the invention was made to modify the system of Stern to include the limitations as taught by Chen. One of ordinary skill in the art would be motivated to make this combination in order to provide the highest granularity data with respect to the regional dimension in view of Chen (col. 6, line 24 to col. 7, line 12), as doing so would give the added benefit of efficiently returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated as taught by Chen (col. 6, line 24 to col. 7, line 12).

As per claim 44, Stern teaches a system, comprising:
	one or more hardware processors of one or more computing systems (i.e. data structures and/or computer programs for implementing an on-line analytical processing system (OLAP) system that enable increased query execution speed, require reduced data storage capacity for the OLAP system and/or facilitate scaling of the OLAP system to large data cubes, col. 2, lines 54-62); and
	one or more memories with software instructions that, when executed by at least one of the one or more hardware processors (i.e. In an all-main memory OLAP system, all of the cube and associated metadata are stored in main memory ... Arrays can be used in these data structures to provide very fast implementations of sets and mapping functions, col. 2, line 62 to col. 3, line 14), cause the at least one hardware processor to:
	generate (i.e. Each result table column corresponds to a value or values of an atom or atoms (for convenience, such atom(s) are sometimes referred to herein as column atom(s)) that are used to define columns in the result table (e.g., when a Time atom is used to define columns in the result table, each column can correspond to a particular day, week, month or year) ... BucketMap array maps each column atom value or combination of values of column atoms to the column defined by that value or values, col. 9, line 57 to col. 10, line 27), based at least in part on an aggregation metric (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7) used to calculate an aggregated data value (i.e. Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37; The value of the "Time" atom, col. 7, lines 13-31; a single atom which can have a value between 0 and A, col. 10, lines 3-27) associated with a multi-dimensional data array (i.e. The value of the Time atom; The value of the Gender; The value of the Service, col. 7, lines 13-32), a hash key (i.e. the set filter can be implemented using a hash table instead of an array, col. 8, line 62 to col. 9, line 45) for user with a distributed data storage structure for storing data values of the multi-dimensional data array (i.e. Arrays can be used in these data structures to provide very fast implementations of sets and mapping functions, col. 2, line 62 to col. 3, line 14), wherein the hash key (i.e. the BucketMap array can map January, February and March to columns 1, 2, and 3, col. 10, lines 3-27) includes information that indicates the aggregation metric and additional information that is distinct from the information and the aggregated data value, the additional information indicating a specified set of dimension category values for individual dimension categories within the multi-dimensional data array that correspond to the aggregated data value (i.e. In FIG. 7, filter data structures are illustrated for three types of filters: 1) a simple filter ... ; 2) a range filter ... ; and 3) a set filter, for which the value of each of one or more atoms of a record must match one value of a corresponding specified set of values for that atom, col. 8, line 62 to col. 9, line 45); 
	determine, based at least in part on the generated hash key (i.e. The cube partition can be stored at the aggregator node, col. 14, line 53 to col. 15, line 33), one of multiple storage locations of the distributed data storage structure (i.e. A primary index or indexes can be implemented using an array in which each element of the array represents the location, col. 11, line 49 to col. 12, line 23); and
	initiate storage of the aggregated data value in the determined one storage location (i.e. FIG. 14A illustrates how parts of a cube can be assigned to aggregator nodes ... Each of multiple aggregator nodes are assigned one of the partitions  ... the size of each partition depends on characteristic(s) of the aggregator node to which the partition is assigned , col. 16, lines 5-25).
Stern implicitly teaches the term “metric” (the aggregation metric) as a Time atom (i.e. a Time atom ... day, week, month or year, e.g. Year as Sum of month, col. 9, line 57 to col. 10, lines 7).
Stern does not clearly state this term.
	Chen teaches this term (i.e. This is the total dollar amount of widgets sold in June of 2010. This fact is an example of the first type of metric (202 in FIG. 2A), col. 3, lines 24-49; At a third level of aggregation 706, a single value A13 that is obtained by summing the two second-level values A21 and A22, col. 5, lines 33-39).
	Chen further teaches wherein the hash key (a single hash object associated with a hash function returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated) indicates the aggregation metric (i.e. the level of aggregation) and specified dimension category values (with respect to each dimension) for individual dimension categories within the one or more multi-dimensional arrays that correspond to the aggregated data value (i.e. The key is input to a hash function 1208 which outputs an integer index into the hash table 1204 ...  The dimension-associated sub-values can reflect the level of aggregation with respect to each dimension ... Applying key 1206 to the hash function generates the index of a set of measures that represent the dollar-amount and number sales of Widgets, shiny widgets and star widgets to all distributors and customers in New York City during May of 2011 ... a single hash object associated with a hash function returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated, col. 6, line 24 to col. 7, line 12).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Chen at the time the invention was made to modify the system of Stern to include the limitations as taught by Chen. One of ordinary skill in the art would be motivated to make this combination in order to provide the highest granularity data with respect to the regional dimension in view of Chen (col. 6, line 24 to col. 7, line 12), as doing so would give the added benefit of efficiently returning an index into the hash table based on well-formed keys in which the value and aggregation level with respect to each dimension is indicated as taught by Chen (col. 6, line 24 to col. 7, line 12).

As per claim 31, Chen teaches the computer-implemented method of claim 30 wherein the aggregated data value is derived at least in part by performing one or more operations indicated by the one or more aggregation metrics to multiple other data values that satisfy the specified values for the individual data dimensions within the one or more multi-dimensional arrays, and wherein the generating of the hash key is based at least in part on the specified values for the individual data dimensions within the one or more multi-dimensional arrays (i.e. The key is input to a hash function 1208 which outputs an integer index into the hash table 1204 that represents the position of the object within the hash table associated with the dimension-associated sub-values used to construct the key, col. 6, line 24 to col. 7, line 12).

As per claim 32, Chen teaches the computer-implemented method of claim 30 further comprising determining the storage location by supplying the generated hash key as input to hash function and using output of the hash function to select a storage location within a distributed key-value storage structure stored across multiple network-accessible storage nodes (i.e. The MMF is partitioned between random access memory and mass storage devices in a fashion similar to virtual memory, and may be implemented using portions of the virtual-memory subsystem of an operating system executing within a computer system ... Hash objects suitable for storing portions of the ML/MD data are commercially available, including JAVA hash objects, col. 7, lines 37-67).

As per claim 33, Chen teaches the computer-implemented method of claim 30 wherein the causing of the aggregated data value to be stored in the storage location includes storing the aggregated data value in the storage location (i.e. The first second-level node 1508 contains the highest-granularity ML/MD data projected onto a two-dimensional sub cube with dimensions B and C. This node contains the ML/MD data that would be obtained by generating all possible keys having the dimension A set to "ALL" and using these keys to retrieve sets of measures from a hash object corresponding to the root node, col. 8, lines 21-62).

As per claim 34, Chen teaches the computer-implemented method of claim 30 further comprising, after causing the aggregated data value to be stored in the storage location:
receiving a request for information that includes the aggregated data value and that indicates at least one of the one or more aggregation metrics associated with the aggregated data value (i.e. data-access requests and data returned in response to data-access requests passes through many interfaces within RDBMSs employed to store ML/MD data on behalf of OLAP applications and graphic user interfaces, col. 7, lines 13-25), and
	using, in response to the request, the indicated at least one aggregation metric to obtain and provide the stored aggregated data value from the storage location (i.e. the serialized and compressed hash objects are decompressed and instantiated to produce a subtree of hash objects 1408 that includes the desired ML/MD data. In a third step 1410, the hash objects are merged to produce a final hash object, or other data container, in memory that can be accessed by the OLAP applications and/or GUIs to obtain the needed data 1412 for manipulation and display, col. 8, lines 1-20).

As per claim 35, Chen teaches the computer-implemented method of claim 34 wherein the using of the indicated at least one aggregation metric to obtain and provide the stored aggregated data value includes determining one or more hash keys corresponding to the indicated at least one aggregation metric, and using the determined one or more hash keys to retrieve the stored aggregated data value from the storage location (i.e. The first second-level node 1508 contains the highest-granularity ML/MD data projected onto a two-dimensional sub cube with dimensions B and C. This node contains the ML/MD data that would be obtained by generating all possible keys having the dimension A set to "ALL" and using these keys to retrieve sets of measures from a hash object corresponding to the root node, col. 8, lines 21-61).

As per claim 36, Chen teaches the computer-implemented method of claim 34
the received request further indicates a value for each of one or more specified data dimensions within the one or more multi-dimensional arrays, and wherein the using the indicated at least one aggregation metric to obtain and provide the stored aggregated data value further includes using the indicated values for at least one of the one or more specified data dimensions (i.e. The third-level node 1510 is obtained from the ML/MD data contained in node 1508 by projecting that data along dimension B. The first fourth-level node 1512 contains the ML/MD data contained in node 1510 further projected along dimension C, col. 8, lines 21-61).

As per claim 38, Chen teaches the non-transitory computer-readable medium of claim 37 wherein the aggregated data value is based on multiple other data values that are associated with specified dimension category values for multiple dimension categories within the one or more multi-dimensional data arrays, and wherein the stored contents further cause the one or more computing systems to generate the hash key suing the specified dimension category values for the multiple dimension categories (i.e. the states within the United States are aggregated into four regions: West, Midwest, Southeast, and East. Finally, the regions can be aggregated together to project all of the data onto a sub cube that does not include a region dimension. This highest level of aggregation is presented by a root note within the tree-like representation of the various levels of granularity for the region axis shown in FIG. 6, col. 4, line 62 to col. 5, line 21).

As per claim 39, Chen teaches the non-transitory computer-readable medium of claim 37 wherein the stored contents include software instructions that, when executed, further cause the one or more computing systems to determine the one network-accessible storage location by supplying the generated hash key as input to a hash function and by using output of the hash function to select the one network-accessible storage location within the distributed data storage structure, and to store the aggregated data value in the one network-accessible storage location (i.e. In an all-main memory OLAP system, all of the cube and associated metadata are stored in main memory ... Arrays can be used in these data structures to provide very fast implementations of sets and mapping functions, col. 2, line 62 to col. 3, line 14).

As per claim 40, Chen teaches the non-transitory computer-readable medium of claim 37 wherein the stored contents further cause the one or more computing systems to, after the aggregated data value is stored in the one network-accessible storage location:
	receive a request for information that indicates at least the aggregation metric used to calculate the aggregated data value (i.e. data-access requests and data returned in response to data-access requests passes through many interfaces within RDBMSs employed to store ML/MD data on behalf of OLAP applications and graphic user interfaces, col. 7, lines 13-25); and
	obtain, in response to the request and by using the indicated aggregation metric, the stored aggregated data value from the one network-accessible storage location, and provide the obtained stored aggregated data value (i.e. the serialized and compressed hash objects are decompressed and instantiated to produce a subtree of hash objects 1408 that includes the desired ML/MD data. In a third step 1410, the hash objects are merged to produce a final hash object, or other data container, in memory that can be accessed by the OLAP applications and/or GUIs to obtain the needed data 1412 for manipulation and display, col. 8, lines 1-20).

As per claim 41, Chen teaches the non-transitory computer-readable medium of claim 40 wherein the using of the indicated aggregation metric includes generating a new hash key corresponding to the indicated aggregation metric that matches the generated hash key used for storing the aggregated data value, and wherein the obtaining of the stored aggregated data value from the one network-accessible storage location includes using the generated new hash key to retrieve the stored aggregated data value from the one network-accessible storage location (i.e. the new hash object is appended to the list of hash objects and the name of the node associated with the new hash object is created and entered into the list of node names. On line 24, a recursive call to the partition function is made to generate the ancestors of the new node. On lines 25-28, a set difference is computed, and the stack adjusted in order to prepare for the next iteration of the do-while loop, col. 9, line 47 to col. 10, line 8).

As per claim 42, Chen teaches the non-transitory computer-readable medium of claim 41 wherein the received request further indicates values for specified dimension categories within the one or more multi-dimensional data arrays, and wherein the using of the indicated aggregation metric further includes using the indicated values for the specified dimension categories as part of the generating of the new hash key (i.e. the new hash object is appended to the list of hash objects and the name of the node associated with the new hash object is created and entered into the list of node names, col. 9, line 47 to col. 10, line 8).

As per claim 43, Chen teaches the non-transitory computer-readable medium of claim 37 wherein the one or more computing systems are part of an online data aggregation service, and wherein the distributed data storage structure is implemented on multiple storage nodes provided by the online data aggregation service for use in storing data for clients of the online data aggregation service (i.e. The present application is directed to an efficient database management system ("DBMS") for multi-level/multi-dimensional ("ML/MD") data, including ML/MD data that is used by on-line application processing ("OLAP") applications and graphical user interfaces ("GUIs"), col. 2, lines 48-57).

As per claim 45, Chen teaches the system of claim 44 wherein the aggregated data value is generated from multiple other data values that satisfy the specified set of multiple dimension category values for individual dimensions categories within the multi-dimensional data array, and wherein generating of the hash key is further based on the multiple other data values (i.e. were the subcube BCDE desired, node labeled /A would be extracted, decompressed, and deserialized to provide a hash object containing the subcube data. In certain cases, two or nodes would be extracted, decompressed, deserialized, and merged to provide a hash object containing the desired subcube data, col. 10, lines 43-59).

As per claim 46, Chen teaches the system of claim 44 wherein determining the one storage location based at least in part on the generated hash key includes supplying the generated hash key as input to a hash function, and using, output of the hash function to select the one storage location from the multiple storage locations (i.e. a hash table is a linear array of objects indexed by a hash function. The sub-values corresponding to the dimensions of the group of ML/MD data can be concatenated together in a specific order to form a key 1206, col. 6, line 24 to col. 7, line 12).

As per claim 47, Chen teaches the system of claim 44 wherein the software instructions further cause the at least one hardware processor to, after the aggregated data value is stored in the determined one storage location:
	receive, from a requester, a request for stored aggregated data values that correspond to the aggregation metric and to multiple values for multiple dimensions of the multi-dimensional data array (i.e. data-access requests and data returned in response to data-access requests passes through many interfaces within RDBMSs employed to store ML/MD data on behalf of OLAP applications and graphic user interfaces, col. 7, lines 13-25), and
	obtain, in response to the request and by using the aggregation metric and the multiple values for the multiple dimensions, at least the stored aggregated data value from the determined one storage location, and provide the obtained at least stored aggregated data value to the requester (i.e. In a third step 1410, the hash objects are merged to produce a final hash object, or other data container, in memory that can be accessed by the OLAP applications and/or GUIs to obtain the needed data 1412 for manipulation and display, col. 8, lines 1-20).

As per claim 48, Chen teaches the system of claim 47 wherein the using of the aggregation metric and the multiple values for the multiple dimensions includes generating a new hash key based on the aggregation metric and on the multiple values for the multiple dimensions, and wherein the obtaining of at least the stored aggregated data value includes using the generated new hash key to select the stored aggregated data value from the determined one storage location (i.e. The dimension object represents the ordered sequence of dimensions that define keys, as discussed above, used to obtain hash-table indexes via a hash function ... Hash objects support a set difference operator 1722 as well as a constructor that constructs a new object to include a projection of the data in an already existing hash object with respect to a particular dimension 1724, col. 9, lines 3-46).

As per claim 49, Chen teaches the system of claim 44 wherein the one or more computing systems are part of an online storage service, and wherein the distributed data storage structure is implemented on multiple storage nodes provided by the online storage service for use in storing data for clients of the online storage service (i.e. including ML/MD data that is used by on-line application processing ("OLAP") applications and graphical user interfaces ("GUIs"). Particular embodiments employ efficient storage of ML/MD data using memory-mapped files ("MMFs"), col. 2, lines 48-57).
Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stern et al. (US Pat No. 7,761,407), in view of Chen et al. (US Pat No. 8,868,611), as applied to claims above, and further in view of Robinson et al. (US Pat No. 7,822,712). 
	As per claim 50, Stern teaches the computer-implemented method of claim 30, wherein:
the aggregated data value is caused to be stored in the storage location as a result of the hash key being generated (i.e. Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system, col. 6, lines 38-60); and
	the aggregated data value is caused to be stored in the storage location in accordance with a key-value storage structure (i.e. Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system, col. 6, lines 38-60).
Stern implicitly teaches “a result of the hash key” as Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system, col. 6, lines 38-60. Stern, Chen does not clearly state this limitation.
Robinson teaches this limitation as the data can be hashed in such a way that allows an aggregation server to determine where the data resides, col. 5, line 40 to col. 6, line 15.
Robinson further teaches the aggregated data value (i.e. the aggregation map is a distributed map that specifies a mapping between the drill down level, e.g., the store level 102 (i.e., level 5), and the roll-up level, e.g., the city level 104 (i.e., level 4), col. 5, lines 48-61) is caused to be stored (i.e. in-memory-map distributed across multiple machines, col. 5, lines 62-67) in the storage location  (i.e. a mapping from the key representing the dimension "store ID", i.e., store ID 2301 to a corresponding key representing the dimension "city", i.e., Redwood City. For example, if stores in Redwood City had previously generated $10,000 in sales revenue, the $1,000 delta from store ID 2301 can be added to that amount, generating a new aggregated amount of $11,000, col. 5, lines 40-47) as a result of the hash key being generated (i.e. the portions can be implemented as one or more portions of a distributed hash table that can be used to hash the mapping data stored by the distributed map, col. 5, lines 1-15);
the aggregated data value is caused to be stored in the storage location in accordance with a key-value storage structure (i.e. the data can be hashed in such a way that allows an aggregation server to determine where the data resides .. the last two digits "01" of the store ID 2301 can be used to specify a portion of the distributed map that includes the corresponding roll-up mapping within the distributed map, col. 5, line 40 to col. 6, line 15).
It would have been obvious to one of ordinary skill of the art having the teaching of Stern, Chen, Robinson at the time the invention was made to modify the system of Stern, Chen to include the limitations as taught by Robinson . One of ordinary skill in the art would be motivated to make this combination in order to have the data can be hashed in such a way that allows an aggregation server to determine where the data resides in view of Robinson (col. 6, lines 1-15), as doing so would give the added benefit of providing the distributed map that is an in-memory-map distributed across multiple machines, which can improve response time as taught by Robinson (col. 5, lines 62-67).	

Response to Arguments
	Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive as for the following reasons: 
I) Claim 30
Stern teaches:	
a) a hash key to be used in conjunction with an aggregated data value corresponding to one or more multi-dimensional arrays, wherein the hash key comprises information representing one or more aggregation metrics associated with the associated with the aggregated data value, and wherein the hash key comprises information representing specified values for individual data dimensions within the one or more multi-dimensional arrays that are associated with the aggregated data value limitation equates to a set filter data structure can be implemented using an array (SetFilter array) for each set filter that allows as index values all possible atom values for the atom being used to define the set filter ... SetFilter array using the atom value(s) as an index into the array) ... the set filter can be implemented using a hash table instead of an array,, col. 8, line 62 to col. 9, line 45; the values of the “Time” atom in a record indicates the month ... the value the “Gender” atom, col. 7, lines 13-30; Aggregation (“roll up” Time), See Fig. 2; FIG. 4C illustrates, for the example described above with respect to FIG. 2 of multidimensional data generated by a chain store selling personal computers (PCs) and printers, how atom values can be encoded for storage in a data storage device (e.g., main memory). An "Item" atom of the OLAP system represents sales of PCs or printers and can have a value of 0 (Null), 1 (PCs) or 2 (printers), col. 6, lines 38-60; wherein:
The hash key (comprises information) limitation equates to index values as atom values (i.e. a set filter data structure can be implemented using an array (SetFilter array) for each set filter that allows as index values all possible atom values for the atom being used to define the set filter ... SetFilter array using the atom value(s) as an index into the array) ... the set filter can be implemented using a hash table instead of an array,, col. 8, line 62 to col. 9, line 45); or 
Word 1, Word 2, See Fig. 4; The word offset of an atom value is the relative location in the data storage device of the word containing the atom value from the first word of the record, col. 6, line 61 to col. 7, line 11 (i.e. Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system, col. 6, lines 38-60; Thus, the invention can specify which atom(s) to aggregate in a query, without need to distinguish between dimensions and measures. Each record 402 of the cube 401 includes values of atoms 403, col. 6, lines 38-60; An atom value can be retrieved from a data storage device on which the cube is stored (e.g., main memory) using the atom value's word offset, bit shift and bit mask. The word offset of an atom value is the relative location in the data storage device of the word containing the atom value from the first word of the record. The bit shift of an atom value is the location in the word at which the atom value begins, col. 6, line 61 to col. 7, line 11); or Indexes, e.g. primary index, secondary index (i.e. FIGS. 9A, 9B, 9C and 10 illustrate how the above-described core data structures and procedures of an OLAP system according to the invention can be augmented with one or more indexes that facilitate implementation of the OLAP system and, in particular, implementation of the OLAP system in main memory. The indexes can be pre-computed. As described above, an OLAP system according to the invention can include one or more filters that are used to identify a subset of the records in the cube to use during aggregation, col. 11, lines 20-48; FIG. 10 illustrates a procedure to aggregate a cube, using one primary and one secondary index  ... filters for both the primary and secondary indexes, col. 12, lines 24-40).
	Information (that indicates the aggregation metric ... specified dimension category values) limitation equates to each record of the cube 401 includes values of atoms 403, col. 6, lines 38-60.
	The aggregation metric limitation equates to Aggregation (“roll up” Time), See Fig. 2; a Time atom is used to define columns in the result table, each column can correspond to a particular day, week, month or year, col. 9, line 57 to col. 10, line 2.
The aggregated data value limitation equates to the month (i.e. The value of the "Time" atom in a record indicates the month that the guest filling out the response stayed at the hotel, col. 7, lines 13-31).
The aggregated data value limitation further equates to Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37 (i.e. FIGS. 4A and 4B illustrate the structure of a cube 401 that can be used in an OLAP system according to the invention. As illustrated in FIG. 4A, the cube 401 includes an array of records 402. Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37).
Specified dimension category values limitation equates to the value of the “Gender” atom (i.e. the value of the "Service" atom indicates the satisfaction score (rating on a scale of 1-10) that the hotel guest gave to the hotel's service during the guest's stay, col. 7, lines 13-31).
one or more multi-dimensional arrays limitation equates to multidimensional data (i.e. Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system. A word 404 includes a specified number of bits (e.g., 8, 16, 32). Each word 404 can include one or more atom values encoded using one or more bits of the word 404. FIG. 4C illustrates, for the example described above with respect to FIG. 2 of multidimensional data generated by a chain store selling personal computers (PCs) and printers, how atom values can be encoded for storage in a data storage device (e.g., main memory). An "Item" atom of the OLAP system represents sales of PCs or printers and can have a value of 0 (Null), 1 (PCs) or 2 (printers), col. 6, lines 38-60).
b) Stern teaches the aggregated data value to be stored in a storage location that is determined based at least in part on the generate hash key limitation equates to Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system, col. 6, lines 38-60.
a storage location limitation equates to the relative location, col. 6, line 61 to col. 7, line 11.
c) Stern teaches causing the aggregated data value to be stored in a storage location that is determined based at least in part on the generated hash key limitation equates to Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system, col. 6, lines 38-60.
II) Claims 37, 44
a) Stern teaches a hash key for use in conjunction with distribute data storage structure having multi-network-accessible storage location, wherein the hash key includes information that indicates the aggregation metric and additional information that indicates specified dimension category values for individual dimension categories within the one or more multi-dimensional arrays that correspond to the aggregated data value as a set filter data structure can be implemented using an array (SetFilter array) for each set filter that allows as index values all possible atom values for the atom being used to define the set filter ... SetFilter array using the atom value(s) as an index into the array) ... the set filter can be implemented using a hash table instead of an array,, col. 8, line 62 to col. 9, line 45; the values of the “Time” atom in a record indicates the month ... the value the “Gender” atom, col. 7, lines 13-30; Aggregation (“roll up” Time), See Fig. 2; FIG. 4C illustrates, for the example described above with respect to FIG. 2 of multidimensional data generated by a chain store selling personal computers (PCs) and printers, how atom values can be encoded for storage in a data storage device (e.g., main memory). An "Item" atom of the OLAP system represents sales of PCs or printers and can have a value of 0 (Null), 1 (PCs) or 2 (printers), col. 6, lines 38-60; send query to all N Aggregators, Fig. 15; various query data structures such as Filters, BucketMaps, Aggregations and a Result Table, a cube, metadata associated with the cube and various indexes, col. 6, lines 2-3; that is:	
	Information (that indicates the aggregation metric ... specified dimension category values) limitation equates to each record of the cube 401 includes values of atoms 403, col. 6, lines 38-60.
	The aggregation metric limitation equates to Aggregation (“roll up” Time), See Fig. 2; a Time atom is used to define columns in the result table, each column can correspond to a particular day, week, month or year, col. 9, line 57 to col. 10, line 2.
The aggregated data value limitation equates to the month (i.e. The value of the "Time" atom in a record indicates the month that the guest filling out the response stayed at the hotel, col. 7, lines 13-31); or
Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37 (i.e. FIGS. 4A and 4B illustrate the structure of a cube 401 that can be used in an OLAP system according to the invention. As illustrated in FIG. 4A, the cube 401 includes an array of records 402. Each record 402 represents a particular combination of values of the variables used in the OLAP system, col. 6, lines 15-37).
	Specified dimension category values limitation equates to the value of the “Gender” atom (i.e. the value of the "Service" atom indicates the satisfaction score (rating on a scale of 1-10) that the hotel guest gave to the hotel's service during the guest's stay, col. 7, lines 13-31).
one or more multi-dimensional arrays limitation equates to multidimensional data (i.e. Each record 402 can be stored, for example, using one or more words 404, a commonly used unit for enabling access to main memory in a computer system. A word 404 includes a specified number of bits (e.g., 8, 16, 32). Each word 404 can include one or more atom values encoded using one or more bits of the word 404. FIG. 4C illustrates, for the example described above with respect to FIG. 2 of multidimensional data generated by a chain store selling personal computers (PCs) and printers, how atom values can be encoded for storage in a data storage device (e.g., main memory). An "Item" atom of the OLAP system represents sales of PCs or printers and can have a value of 0 (Null), 1 (PCs) or 2 (printers), col. 6, lines 38-60).
a hash key for use in conjunction with distribute data storage structure having multi-network-accessible storage location limitation equates to send query to all N Aggregators, Fig. 15; various query data structures such as Filters, BucketMaps, Aggregations and a Result Table, a cube, metadata associated with the cube and various indexes, col. 6, lines 2-3.
distribute data storage structure having multi-network-accessible storage location limitation equates to N aggregators, Fig. 15.
b) Stern teaches the aggregated data value to be stored in one of the multiple network-accessible storage locations that is determined based at least in part on the generated hash key as to send query to all N Aggregators, Fig. 15; various query data structures such as Filters, BucketMaps, Aggregations and a Result Table, a cube, metadata associated with the cube and various indexes, col. 6, lines 2-3:
A storage location limitation equates to N aggregators, Fig. 15.
A hash key limitation equates to various indexes, col. 6, lines 2-3.
Therefore, the claim language as presented is still read on by the references at
the cited paragraph in the claim rejections.  Arguments as raised are moot since all claim limitations relevant to this issue have been addressed accordingly.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant’s disclosure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153